Citation Nr: 1011187	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
dermatofibroma of the left forearm and left leg.  

2. Entitlement to a compensable evaluation for meralgia 
paresthetica of the left thigh.

3.  Entitlement to service connection for left knee 
retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Waco, Texas, which granted the 
Veteran's claims of entitlement to service connection for 
dermatofibroma of the left forearm and left leg, and meralgia 
paresthetica of the left thigh, both with noncompensable 
disability evaluations, effective July 2, 2005.  The RO also 
denied the Veteran's claim of entitlement to service 
connection for left knee retropatellar pain syndrome.  

The Board also notes that on his February 2007 VA Form 9, the 
Veteran indicated his wish to withdraw the issues of 
entitlement to service connection for right knee 
retropatellar pain syndrome, and a compensable evaluation for 
bilateral plantar fasciitis.  Accordingly, the Board finds 
that these matters have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that he is entitled to at least a 10 
percent disability evaluation for his service-connected 
dermatofibroma of the left forearm and left leg, as well as a 
10 percent evaluation for his meralgia paresthetica of the 
left thigh, as he contends that both diseases have increased 
in severity and are greater than the current noncompensable 
evaluations contemplate.  See VA Form 9, February 2007.  He 
further contends that he is entitled to service connection 
for left knee retropatellar pain syndrome, as he says recent 
diagnostic tests have shown that he has a current disability.  
Id.  

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

In this regard, the Board notes that, in April 2005, pursuant 
to his initial service connection claim, the Veteran was 
afforded a VA examination for his claimed disorders.  
Following his Notice of Disagreement ("NOD") with the denial 
of his service connection claim and his request for an 
increased initial disability evaluation, the RO scheduled him 
for a second VA examination, which was to have occurred on 
August 19, 2009.  However, the Veteran failed to report for 
the examination or notify the RO that he would not be there.

In this regard, a review of the claims folder indicates that, 
in a March 2008 letter, the Veteran informed the RO that he 
had moved to Corpus Christi, Texas, but requested that his 
mail continue to be sent to an address in Baltimore, 
Maryland.  However, the RO's August 2009 letter to the 
Veteran, notifying him of the scheduled examination, was sent 
to an address on South Padre Island Dr. in Corpus Christi.  
The RO subsequently attempted in January 2010 to clarify the 
Veteran's address to ensure that notice had been sent to the 
correct address.  Specifically, the RO contacted a VA 
Education Veterans Service Representative (VSR), who 
indicated that they had received a claim in September 2009 
that listed an address on Bruiser St. in Corpus Christi.  
Significantly, this location does not match the address 
listed in the August 2009 notice letter.  The RO also 
contacted the Veteran's university, and it appears that this 
institution also had the address on Bruiser St. in their 
records.  However, the RO continued to issue subsequent 
correspondence to the address on South Padre Island Dr., 
which is also the address listed for the Veteran in VACOLS 
(i.e., the appeals tracking records system used by VA).  
Under these circumstances, it is unclear to the Board whether 
the Veteran ever received notification that a second 
examination had been scheduled.

In March 2010, following certification of the Veteran's 
appeal to the Board, his representative requested that he be 
allowed to reschedule another examination.  See Informal 
Hearing Presentation ("IHP"), March 2010.  As it would 
appear that, at the time that the last examination was to be 
held, the Veteran may have been in the process of moving, it 
is possible that he did not receive the notification letter.  
In addition, while the Board is not required to afford an 
appellant a new examination solely due to the passage of 
time, a new examination is appropriate when the appellant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination.  
VAOPGCPREC 11-95 (April 7, 1995).  Finally, the Board notes 
that, because the Veteran previously cooperated with VA and 
appeared for his first VA examination, the Board believes 
that he should be provided with an additional opportunity to 
appear for another examination.

Nevertheless, the Board also cautions the Veteran concerning 
his own responsibility to cooperate with VA in this matter.  
The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran's responsibilities include providing VA 
with accurate contact information, including a correct 
mailing address.

Finally, the Board observes that where VA has constructive 
and actual knowledge of the availability of pertinent reports 
in the possession of the VA, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before 
the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").

In this case, the Veteran's representative has argued that 
the claims folder does not contain all of the Veteran's 
available medical treatment records, and refers specifically 
to a September 2006 MRI of his left knee performed at the VA.  
See IHP, March 2010.  The Board observes, however, that as 
this reports is actually in the claims folder, it is not 
entirely clear which records the Veteran and/or his 
representative believe are missing from the record.  
Accordingly, the Veteran should be asked if there are 
additional records that he would like to submit, or that he 
would like VA to attempt to obtain.  In addition, as the most 
recent VA treatment reports of record are dated September 
2006, while this case is in remand status, the RO should 
ensure that any additional VA records related specifically to 
the conditions covered by this appeal are obtained and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran and 
clarify his current mailing address.  If 
necessary, the AMC/RO should again solicit 
assistance from the Veteran's university, 
as well as his accredited representative.  
The AMC/RO should also contact the VA 
outpatient clinic in Corpus Christi to 
inquire as to whether that institution has 
the Veteran listed as a patient, and, if 
so, what address he has provided.  All 
attempts should be documented in the 
claims file.

2.  Contact the Veteran and ask if he has 
any additional treatment reports not of 
record that he would like to submit, 
and/or whether there are additional 
available treatment records that he would 
like VA to attempt to obtain.  If there 
are any private treatment records, the 
AMC/RO should send the Veteran a "Request 
for Records" form to be completed and 
returned.  Otherwise, an attempt should be 
made to obtain the VA records mentioned by 
the Veteran.  Any records obtained should 
be associated with the claims folder.  Any 
negative reply should be included in the 
claims folder.

3.  Obtain all available VA treatment 
records pertaining to the Veteran's 
dermatofibroma of the left forearm and 
left leg, meralgia paresthetica of the 
left thigh, and claimed left knee 
retropatellar pain syndrome since 
September 2006 from the Waco, Houston, 
Baltimore and New Haven VA medical 
centers.  Any negative reply should be 
included in the claims folder.

4.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the current severity of his service-
connected dermatofibroma of the left 
forearm and left leg, and meralgia 
paresthetica of the left thigh, as well as 
the nature and etiology of any current 
left knee disorder.  The complete claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should also elicit from the 
Veteran a personal history concerning each 
of the aforementioned disorders, including 
any injuries and treatment, and should 
specifically note that this has been taken 
into consideration in his or her 
evaluation.  All necessary tests and 
studies should be conducted in order to 
identify the manifestations and degree of 
impairment, including social and 
occupational impairment, attributable to 
the Veteran's diagnosed disorders.  

a.) For each area of the body affected by 
dermatofibroma, the examiner should 
determine if the residual scars associated 
with the dermatofibroma are deep or 
superficial, and whether they are unstable 
or painful on examination.  The examiner 
is also asked to note the exact 
measurements (in sq. inches or 
centimeters) of the area covered by such 
dermatofibroma or scars. 

b.) For the Veteran's left thigh meralgia 
paresthetica, the examiner is asked to 
determine whether there is incomplete 
paralysis of the thigh muscle that is 
mild, moderate or severe, or whether there 
is complete paralysis where the quadriceps 
extensor muscles are paralyzed.

c.) For any left knee disorder(s) 
diagnosed, the clinician should elicit 
from the Veteran a complete history of his 
complaints, including any injuries and 
treatment, and note that, in addition to 
the service and post-service treatment 
records, the Veteran's lay history has 
been considered.  As to any disorder(s) 
found, the clinician is asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that such disorder is 
related to service, or was caused or 
aggravated (permanent worsening as opposed 
to temporary flare-ups or increase in 
symptoms) by active duty service.  Any and 
all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

